Citation Nr: 0329554	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-15 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation of a lumbosacral 
strain with degenerative disease, L4-5 and T11-12, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 until 
April 1962.

This case is before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2002 adverse 
action by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Buffalo, New York (hereinafter RO).  

In April 2003, a hearing was held before Bettina S. Callaway, 
who is the Veterans Law Judge making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  

The Board notes that the claims file contains a deferred 
rating decision regarding the veteran's claim for entitlement 
for service connection for diabetes.  As of the date of this 
remand, however, there is no further response from the 
veteran relating to this claim, nor did the veteran mention 
his diabetes claim at the April 2003 hearing.


REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary.  Given a recent decision 
of the United States Court of Appeals for the Federal Circuit 
that invalidated 38 C.F.R. § 19.9(a)(2), however, this 
development must be accomplished by remand.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore, in order to assist the veteran 
in the development of his appeal and to ensure due process, 
this case must be REMANDED for the following development:

1.		The RO shall attempt to obtain any 
medical reports associated with the nerve 
test of the veteran's right leg that the 
veteran claims to have undergone at the VA 
facility in Syracuse, New York in July 
2002 as well as any medical records 
associated with the veteran's appointment 
at the VA "pain clinic" in Syracuse, New 
York in November 2002.  (See veteran's 
statement dated in September 2002.)  
Furthermore, if no such medical records 
exist, or if the RO is not able to obtain 
these records, it should note that in the 
veteran's claims file.  

2.	After any records obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
the veteran should be accorded an 
updated VA examination by the 
appropriate physician to determine the 
current nature and extent of his 
lumbosacral strain with degenerative 
disease L4-5 and T11-12.  The claims 
folder and copy of this remand must be 
made available to the examiner prior to 
the examination.  The examiner should 
review all examination reports, 
including but not limited to the 
veteran's service records and the 
veteran's private medical records.  The 
examiner should determine the nature and 
current severity of the veteran's 
service- connected lumbosacral strain 
and degenerative disease, L4-5 and T11-
12.  In this regard, the examiner should 
conduct all necessary tests, to include 
complete range of motion testing and X-
rays or a magnetic resonance imaging 
(MRI) test, if necessary, and should be 
asked to provide a detailed report of 
all findings.  

In addition, the examiner should address 
whether either disability results in 
incapacitating episodes.  In this 
regard, the examiner is requested to 
indicate the duration of the episode and 
the frequency of its occurrence.  An 
"incapacitating episode" is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

The examiner should also indicate 
whether any paralysis of the sciatic 
nerve is demonstrated.  To this end, the 
examiner should note whether any 
paralysis is demonstrated.  If paralysis 
is demonstrated, the veteran should 
indicate, whether it is complete, or 
incomplete, with marked muscular 
atrophy. 

The examiner should also set forth in 
degrees of excursion, the limitation of 
motion of the lumbar and thoracic spine.  
The examiner should also: 

(a)	express an opinion as to 
whether pain that is related to the 
veteran's service-connected 
lumbosacral strain with 
degenerative disease L4-5 and T11-
12 could significantly limit the 
functional ability of the lumbar 
and thoracic spine during flare-
ups, or when the lumbar or thoracic 
spine are used repeatedly over a 
period of time, and express these 
determinations, if feasible, in 
terms of the additional loss of 
range of motion due to pain on use 
or during flare-ups; 

(b)	Determine whether as a result 
of his service-connected 
lumbosacral strain with 
degenerative disease, L4-5 and T11-
12, the lumbar or thoracic spine 
exhibit weakened movement, excess 
fatigability or incoordination, and 
express these determinations, if 
feasible, in terms of additional 
loss of range of motion due to any 
weakened movement, excess 
fatigability or incoordination.  If 
the examiner is unable to offer an 
opinion as to whether or not these 
factors result in additional loss 
of motion, it should be so stated.  
The examiner's report should 
reflect a review of the entire 
evidentiary record.

(c)	The examiner should also note 
whether the veteran has persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain 
and demonstrable muscle spasm, 
absent ankle jerk, or other 
neurological findings due to his 
lumbosacral spine disability.

3.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) as well as 38 U.S.C.A. §§ 
5102, 5102 and 5103A (West 2002) and 38 
C.F.R. § 3.159 (2003), and any other 
applicable legal precedent.  This 
includes informing the veteran of the 
time he has in which to submit additional 
evidence.

4.	To the extent the claim on appeal 
remains denied, the veteran should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for a rating in 
excess of 40 percent for a lumbosacral 
strain with degenerative disease L4-5 
and T11-12, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the reports from 
the examination requested above and the 
VCAA.  Also in this regard, entitlement 
should be considered upon both schedular 
and extraschedular bases.  The RO should 
take care to ensure that, in any 
supplemental statement of the case 
issued pursuant to its adjudication of 
the veteran's claim for an increased 
rating, the reasons and bases for its 
determination (on both schedular and 
extraschedular grounds) are set forth in 
detail.  If all benefits are not 
granted, the case, upon completion of 
the usual adjudicative procedures, 
should be returned to the Board for 
further review.  An appropriate period 
of time should be allowed for a 
response.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified, and he has the right to submit additional evidence 
and argument on the matter or matter the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals of the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  IN addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Park IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




